Citation Nr: 0509119	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-21 558	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected disability.

4.  Entitlement to an increased evaluation for the residuals 
of a compression fracture at T-7 (thoracic segment of the 
spine), currently rated as 20 percent disabling.

5.  Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder and depression.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
October 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of September 1999, July 2002, 
and July 2003, by Regional Offices in Muskogee, Oklahoma and 
North Little Rock, Arkansas (RO), of the Department of 
Veterans Affairs (VA).  The September 1999 rating decision 
denied the veteran's request for an increased evaluation for 
the service-connected back disability.  The claims folder was 
thereafter transferred to the North Little Rock RO.  A July 
2002 rating decision denied entitlement to service connection 
for headaches.  The final action, that of July 2003, granted 
service connection for a psychiatric disorder and denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  With respect to the July 2003 rating decision, 
the veteran has appealed the assignment of the disability 
rating for a mood disorder and depression.  

In this regard, during the course of the appeal, the RO 
granted an increased evaluation for the veteran's psychiatric 
disorder.  The assigned rating was raised from 10 percent to 
30 percent.  The RO did this through the issuance of a rating 
decision, dated September 2, 2004.  The Board notes that the 
veteran's mood disorder has been rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9435 
(2004).  Under this rating code, if the requisite criteria 
are met, the veteran's disability could be rated higher than 
30 percent.  Because the veteran has not withdrawn his claim 
for a higher rating, the issue is still pending and before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).    

The issue of entitlement to service connection for headaches, 
to include as secondary to a service-connected disability, is 
addressed in the REMAND portion of this action and it is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  No action on the part of the veteran is 
required until the veteran is contacted by the AMC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in each ear.

3.  Competent medical evidence etiologically linking tinnitus 
with the veteran's military service or to a service-connected 
disability has not been presented.

4.  The veteran's mood disorder with depression, is not 
manifested by occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

5.  The veteran's service-connected back disorder is 
manifested by complaints of pain and tenderness; there is no 
objective evidence showing consistent restrictions in the 
range of motion of the middle spine, along with clinical 
evidence of atrophy, neuropathy, and muscle spasms.  




CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability for 
VA benefit purposes and service connection for a bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by service or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The criteria for a rating in excess of 30 percent for a 
mood disorder and depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Code 9435 (2004).  

4.  The criteria for a rating in excess of 20 percent for the 
residuals of a fracture at T7 of the thoracic segment of the 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 
5291 and 5285 (2002) and Diagnostic Code 5235 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection and increased evaluations 
by means of the discussions in the original rating decisions, 
the statements of the case (SOC), and the numerous 
supplemental statements of the case (SSOCs).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that he 
was actually suffering from the claimed disabilities and that 
the disabilities were related to or caused by his military 
service and/or a service-connected disability.  In other 
words, the veteran was told that he had to show that he now 
has ratable disabilities involving the ears, and that these 
disabilities were caused by the veteran's military service.  

Additionally, in response to notice of VA's decision to grant 
the veteran's claim for service connection for a psychiatric 
disorder (a claim for which VA had already given notice 
required by 38 U.S.C.A. § 5103(a)) and to assign this 
disability a 30 percent rating, he filed a notice of 
disagreement that raised a new issue.  In accordance with the 
provisions of 38 U.S.C.A. § 7105(d), VA took proper action 
and issued a statement of the case.  However, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOGCPREC 8-2003 (Dec. 22, 2003).  However, he 
was informed that in order to prevail on his claim involving 
an increased rating for his service-connected back 
disability, he needed to present evidence showing that the 
disability was underrated and that a higher rating should be 
assigned.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
numerous examinations over the course of his appeal to 
determine the nature, severity, and etiology of the claimed 
disabilities.  Given the foregoing, the Board finds that the 
RO has substantially complied with the duty to procure an 
examination of the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decisions were made before and 
after November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letters to the veteran, dated March 2002, January 2003, June 
2003, and September 2003, along with the SOCs and the SSOCs, 
the RO informed him of what information he needed to 
establish entitlement to service connection and increased 
ratings.  The veteran was further told that he should send to 
the RO information describing additional evidence or the 
evidence itself.  The letters satisfy the VCAA content-
complying notice.  The claimant and his representative have 
been provided with every opportunity to submit evidence and 
argument in support of the veteran's claims and to respond to 
VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, the SOCs, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating decisions, SOCs, and SSOCs, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

I.  Service Connection

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A.  Bilateral Hearing Loss

The veteran claims that he now suffers from bilateral hearing 
loss, that said hearing loss is related to his military 
service, and now asks that VA compensation benefits be 
awarded for this reported disability.  For hearing 
disabilities, the regulations further provide that impaired 
hearing will be considered to be a disability for the 
purposes of applying the laws administered by VA "when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent."  38 C.F.R. § 3.385 (2004).

The veteran's service medical records do not indicate that 
the veteran underwent an audiological examination prior to 
his discharge from the US Army in October 1988.  The service 
medical records do contain, however, an entrance examination 
showing audiological readings.  That examination is from 
December 1985.  The examination produced the following 
results (pure tone thresholds in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
20
10
5
5
5

A hearing loss of either ear was not reported on the 
examination report.  Additionally, the veteran's service 
medical records are silent for complaints involving hearing 
loss, and there is no indication from the records that the 
veteran ever sought treatment for hearing loss of either ear.  

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in June 2004, which 
indicated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
15
30
LEFT
25
15
5
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Average puretone thresholds were 17 decibels in the right ear 
and 16 decibels in the left ear.  The examiner wrote that a 
compensable loss of hearing was not found although it was 
reported that the veteran did have a mild loss at 4000 hertz 
in the right ear.  

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability for VA benefit 
purposes.  The veteran does not have hearing loss at 40 
decibels in any of the frequencies, he does not have three 
frequencies in which his scores are 26 decibels or greater, 
and his scores on the Maryland CNC Test are not less than 94 
percent.  There is no other competent evidence of record 
showing current hearing loss for VA purposes.  Without a 
showing of current hearing loss disability for VA purposes, 
there is no basis for granting the benefit sought.  

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v Derwinski, 3 Vet. 
App. 223, 225 (1992).  Since there is no current hearing loss 
disability, service connection for bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

II.  Tinnitus

The veteran has also claimed that he suffers from tinnitus in 
both ears and that this has been present since he left the US 
Army.  The veteran's service medical records are negative for 
complaints involving tinnitus or ringing in the ears.  When 
the veteran was examined in conjunction with his claim 
involving hearing loss, the examiner noted the veteran's 
complaints involving tinnitus.  The examiner was asked to 
express an opinion as to the etiology of the diagnosed 
tinnitus.  In response to that question, the examiner opined 
that it was less than likely that the reported tinnitus was 
due to or related to the veteran's US Army service.  

Notwithstanding the assertions made by the VA examiner and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from tinnitus and 
that it is somehow related to his military service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
or a government physician, which would positively diagnose 
the veteran as suffering from tinnitus and that the diagnosed 
disability was related to or caused by his military service.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from ringing in the ears.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran may now suffer from tinnitus, medical evidence 
positively and conclusively diagnosing the veteran with a 
current disability etiologically linked to the veteran's 
military service or to an incident therein has not been 
presented.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).  The veteran's claim is thus denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues before the 
Board, the appeal involving the psychiatric disorder does 
stem from the veteran's disagreement with an evaluation 
assigned as a result of the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board also notes that 
the issue involving an increased evaluation for the back 
disability is not on appeal from an initial grant of service 
connection, and as such, staged ratings are not for 
consideration.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Additionally, with respect to the claim involving the back, 
the Board will also consider the provisions of 38 C.F.R. §§ 
4.40, 4.45 (2004).  Under 38 C.F.R. § 4.40 (2004), functional 
loss or weakness due to pain supported by adequate pathology 
and evidenced by the visible behavior of the appellant is 
deemed a serious disability.  In the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 (2004), should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.  Psychiatric Disability - Mood Disorder and Depression

The veteran's psychiatric disorder has been rated pursuant to 
38 C.F.R. Part 4, Diagnostic Code 9435 (2004).  The 
regulations at 38 C.F.R. § 4.130 (2004) establish a general 
rating formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  A 30 percent disability rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).

To be awarded a 50 percent disability rating, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating will be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

And, finally for a 100 percent rating to be assigned, there 
must be total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The veteran has been assigned a 30 percent disability rating 
for a mood disorder with depression.  This rating has been 
increased from 10 to 30 percent.  Nevertheless, as a result 
of the veteran's appeal, the veteran underwent a VA 
psychiatric examination in June 2004.  Before the 
examination, the veteran told the examiner that he was not 
taking psychotropic drugs for the treatment of his mental 
disorder.  He further stated that he was not receiving 
treatment specifically for his condition and he admitted that 
he had not missed work as a result of his psychiatric 
disability.  The examiner found that the veteran was oriented 
to time, place, person, and situation.  There was no evidence 
of a thought disorder or psychosis, and his mood was flat and 
blunted.  The veteran stated that he no longer had a social 
life, he did not attend church, and he had very little 
contact with others.  A global assessment of functioning 
(GAF) score of 55 was assigned.  

With respect to the GAF score, the 55 assigned in June 2004 
was lower than the GAF score of 60 assigned after the veteran 
underwent a psychiatric examination in May 2003.  It was the 
May 2003 examination that led to award of service connection 
for a mood disorder and depression.  

Although the medical evidence indicates that the veteran has 
recently undergone a divorce of his wife of 12 years, that 
same evidence does not suggest that the veteran's service-
connected mood disorder precipitated the break-up.  Also, 
both examinations confirmed the veteran's status as employed, 
and both were silent as to any effect that the psychiatric 
disorder had on the veteran's employment.  

The veteran's treatment records have been included in the 
claims folder for review.  These records show treatment and 
check-ups involving his psychiatric disorder.  The records 
are mainly from calendar year 2002.  They indicate that the 
veteran received medication for the treatment of the mood 
disorder, and that the examiners basically thought that the 
veteran's condition was stable.  

The medical evidence shows the assignment of various GAF 
scores, ranging from a 55 to 60.  A GAF score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF Score of 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
30 percent for a mood disorder and depression.  Taking the 
two psychiatric examinations conducted in 2002 and 2004, 
along with the various medical treatment records, and the GAF 
evaluations, the Board notes that the veteran's symptoms have 
basically remained constant.  The veteran has suffered from 
recurrent depression and occasional anxiety.  However, those 
same examination reports and medical treatment records do not 
show frequent bouts of panic attacks, short and long term 
memory lapses, impaired judgment, incoherent and unclear 
thought processes, or irrational behavior.  During the course 
of the veteran's treatment, he has never been diagnosed as 
suffering from moderately severe or serious symptoms as the 
result of his mental disorder.  

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has been employed by the VA for the past two 
years, and before that he was a truck driver and a police 
officer.  There is nothing in the record suggesting or 
insinuating that his employment has been affected by his 
psychiatric disability.  Moreover, no medical evidence has 
been presented that insinuates that the veteran is unable to 
work as a result of his psychiatric disability.  Although the 
veteran has stated that he is uncomfortable in social 
situations, there is no indication from the record that the 
veteran avoids or shuns contact with these people.  Moreover, 
he has admitted that he is not isolated, he has some, if not 
many, friends, and there is no suggestion from the record 
that the veteran is unable to function with others in social 
and industrial circumstances.

Thus, it is the conclusion of the Board that the current 30 
percent disability rating for a mood disorder and depression 
is appropriate, and that a disability is excess of 30 percent 
is not warranted.  38 C.F.R. § 4.7 (2004).  He does not 
exhibit occupational and social impairment with a reduction 
in work efficiency or with an inability to perform daily 
tasks.  He does not suffer from memory loss, panic attacks, 
hallucinations, or impaired judgment.  Additionally, there is 
no evidence indicating that the veteran has difficulty with 
establishing and maintaining social relationships.  The 
evidence just does not show that the criteria for a 
disability rating in excess of 30 percent have been met.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2004) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his psychiatric 
disorder and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.   

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his mood disorder and 
depression, as prescribed by the Court in Fenderson, supra.  
As well, the Board finds that at no time during the pendency 
of the appeal has the evidence been in equipoise such as to 
warrant an initial disability rating in excess of 30 percent 
for the veteran's service-connected mood disorder and 
depression.  

The Board has considered the applicability of the benefit-of- 
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the veteran's claim is denied.

B.  Back Disability

Also appealed by the veteran was the assignment of a 20 
percent disability rating for the residuals of an injury to 
the thoracic segment of the spine.  The disability has been 
rated in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5291 and 5285 (2002).  
Limitation of motion is rated pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5291 (2002).  This 
regulation provides a noncompensable evaluation when there is 
slight limitation of motion of the dorsal spine.  Where there 
is moderate or severe limitation of motion, a 10 percent 
evaluation will be assigned.

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2004).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2004).

Nevertheless, since the veteran is in receipt of a 20 percent 
disability rating, a rating that is numerically greater than 
one that is available through the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5291 (2002), this diagnostic 
code is not for application.  

By analogy, the disability may also be rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5295 (2002), which states a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.   

The veteran's disability may also be rated under other 
diagnostic codes such as 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5288, and 5293 (2002).  

Since the veteran has not been diagnosed as having disc 
involvement of the thoracic segment of the spine, Diagnostic 
Code 5293 (2002) is not for application.  

The Board further notes that because ankylosis of the dorsal 
segment of the spine has not been diagnosed, Diagnostic Code 
5289 is also not for application.  38 C.F.R. Part 4 (2002).  
The veteran did suffer from a compression fracture of the 
bones of the thoracic segment of the spine.  Hence, 
Diagnostic Code 5285 is pertinent to the claim.  Id.  This 
regulations states:        

Diagnostic Code 5285  Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 

Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Notwithstanding the fact that the veteran suffered from a 
fracture in the dorsal section of the back, there is no cord 
involvement.  Thus, an evaluation of 60 or 100 percent is not 
for application.  Moreover, because x-ray films have not 
shown a deformity in the dorsal section, a ten percent 
addition is not appropriate.

The diagnostic criteria used to evaluate spinal disabilities 
and disorders have been changed during the course of this 
appeal.  They were amended effective September 26, 2003.  See 
68 Fed. Reg. 54,454-58 (August 27, 2003).  The veteran was 
provided the new criteria in the most recent SSOC that was 
issued in June 2004.  The numeric designations of the rating 
criteria used for back disabilities was subsequently modified 
also in 2003.  The VA is under an obligation to evaluate a 
veteran's claim for compensation under both the old and new 
criteria in the Rating Schedule to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  See VAOPGCPREC 3-2000 (May 30, 2000).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

The RO also has a responsibility of notifying the veteran of 
both sets of criteria.  The record reflects that the veteran 
was informed of the new criteria via the issuance of the SSOC 
dated September 7, 2004.  

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  The regulation amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

Normal ranges of motion of the thoracolumbar spine are 
specified under the new criteria as zero to 90 degrees 
forward flexion, zero to 30 degrees extension, zero to 30 
degrees lateral flexion, and zero to 30 degrees lateral 
rotation.  See also 38 C.F.R. § 4.71a, Plate V (2004).

The veteran underwent a VA spine examination in August 1999.  
The veteran complained of pain and discomfort prior to the 
physical examination.  The examiner reported that the veteran 
exhibited severe pain on motion beginning at 45 degrees of 
flexion.  Extension was measured at -10 degrees.  Fatigue, 
weakness, lack of endurance, and pain were all noted, and 
tenderness of the dorsal area of the spine was reported.  The 
muscles of the thoracic spine were reported as atrophied in 
comparison to the muscles of the lumbar segment of the spine.  
However, neurological symptoms or manifestations were not 
found.  Upon completion of the examination, a diagnosis of 
severe chronic thoracic pain secondary to compression 
fracture of T7 in the past with severe functional loss was 
given.  

Additional examinations of the spine produced the following 
range of motion results:


Normal ROM
(In 
Degrees)
Normal ROM 
(In 
Degrees)
After 
September 
2003
Aug. 10, 
2000
(In 
Degrees)
May 5, 2004
(In 
Degrees)
Forward 
Flexion

95
90
100
90
Backward 
Flexion

35
30
40
30
Right 
Lateral 
Flexion
40
30
48
35
Left 
Lateral 
Flexion
40
30
35
35
Rotation to 
the Right
35
30
50
55
Rotation to 
the Left

35
30
50
55

As noted, the veteran was seen in August 2000.  After the 
examination, the doctor wrote that there was tenderness over 
the mid thoracic area of the spine.  However, deformity or 
muscle weakness was not found.  The veteran's posture was 
reported as good, and the veteran's functional loss was rated 
as mild to moderate.  

At the other back examination, accomplished in May 2004, the 
examiner reported that there was no fixed deformity or 
postural abnormality.  Muscle spasms were not present, and 
while tenderness was found, weakness was not observed.  
Neurological symptoms and manifestations were not discovered 
upon testing.  The examiner specifically wrote that there was 
no evidence of any limitation of movement because of pain, 
fatigue, or weakness, because the veteran was able to 
function (and move) with the pain.  The examiner further 
noted that the veteran was suffering from degenerative 
arthritis of the thoracic segment of the spine and that this 
condition was a residual of fracture of T7.  With respect to 
any findings from x-ray films, the examiner wrote:

	. . . moderate wedging of T7 
vertebra is stable and mild wedging of T6 
vertebra is also stable.  Loss of height 
anteriorly at the T7 vertebra is 50%.  No 
subluxation noted.  Mild degenerative 
changes of T-spine present.

Despite the x-ray films indicating that there was some 
reduction in height space and some wedging of the vertebra, 
the examiner did not insinuate that there was cord or disc 
damage or involvement.  A review of the veteran's medical 
records and examination reports indicate that the veteran's 
range of motion has been, over the years, mildly affected.  
He has, however, consistently experienced pain and tenderness 
in the thoracic region of the spine.  Yet, even though the 
veteran suffers from these symptoms, the evidence does not 
suggest, insinuate, or indicate that the veteran has 
unilateral loss of lateral spine motion in a standing 
position.  Additionally, x-ray films and neurological 
symptoms indicative of a more serious disability of the 
thoracic segment of the spine have not been noted.  X-ray 
films have not specifically shown degenerative joint space 
disease although they have, most recently, indicated the 
formation of arthritis of the dorsal spine.  Nevertheless, 
since filing his claim in the last 1990s, none of the medical 
evidence insinuates that the veteran has been limited in the 
activities and duties he may perform.  

In applying the above diagnostic criteria for the middle 
portion of the back to the findings, the veteran does have 
limitation with some pain on use or during flare-ups.  The 
medical evidence supports the conclusion that the limitation 
is attributable to his middle back condition.  Nevertheless, 
the Board finds that the 20 percent disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  Limited motion of the thoracic 
segment of the spine results in a certain level of functional 
loss.  However, neuropathy has not been shown, consistent 
findings of muscle spasms have not been documented, and 
abnormal motion has not been seen by any of the doctors that 
have examined the veteran.  There is a lack of objective 
medical evidence showing that the veteran suffers any 
additional functional loss and/or limitation of motion during 
flare-ups or with use.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the VA 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the 
conclusion of the Board that the assigned 20 percent 
disability rating contemplates the painful motion 
characteristic of a dorsal back condition, and the rating 
reflects moderate to severe impairment of the dorsal spine 
with pain and evidence of functional loss.  Hence, the 20 
percent disability rating assigned by the RO for this 
condition is correct, and the preponderance of the evidence 
is against a higher evaluation.

The Board adds that the veteran has not met the minimum 
requirements for a disability rating in excess of 20 percent 
pursuant to the new rating criteria.  The veteran's forward 
flexion has not been limited to 30 degrees or less and 
favorable (or unfavorable) ankylosis has not been diagnosed.  
Thus, a rating greater than 20 percent pursuant to the new 
rating criteria is also not for application.

The veteran may argue that a separate 10 percent disability 
rating should be assigned because the veteran is now 
suffering from degenerative arthritis of the spine.  However, 
arthritis substantiated by x-ray is to be rated on the basis 
of limitation of motion, and the veteran has no limitation of 
motion of the thoracic segment of the spine.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5003 (2004).  Hence, this is 
not for application.  

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) (2004) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his middle back 
disability and there is no indication that it causes a marked 
interference with employment

The Board has considered the applicability of the benefit-of- 
the- doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the veteran's claim is denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus denied.

An evaluation in excess of 20 percent for the residuals of a 
compression fracture at T-7 is denied.

An initial evaluation in excess of 30 percent for a mood 
disorder and depression is denied.  


REMAND

The veteran has asserted that he suffers from headaches and 
that these headaches are secondary to the pain he experiences 
as a result of his service-connected back disability.  A VA 
medical treatment report from May 2002 show that the veteran 
was seen at the local VA medical center for complaints 
involving headaches.  However, despite the veteran's 
assertions, the veteran's claims folder is missing any 
medical opinions that would either corroborate or refute the 
veteran's assertions.  The VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Such an examination is necessary in 
order to determine whether the veteran now suffers from 
headaches and whether any headache disability is related to, 
began in, or caused by his military service or to a service-
connected disability.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should schedule the appellant 
for a neurological examination in order 
to determine whether the appellant now 
suffers from headaches.  The examiner 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiner should be requested to 
review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The appellant 
should be advised of his responsibility 
to report for a VA examination under 38 
C.F.R. § 3.655 (2004).

The examiner should express an opinion as 
to whether the appellant now suffers from 
headaches and if he does, the examiner 
should also opine as to whether the 
disability is at least as likely as not 
related to the appellant's military 
service or any incidents therein.  The 
examiner should further provide an 
opinion as to whether any headache 
disability is at least as likely as not 
related to any of the veteran's service-
connected disabilities, including his 
service-connected middle back disability.  
Additionally, the examiner should express 
an opinion as to whether any of the 
veteran's service-connected disabilities 
has caused an increase in the frequency 
of severity of any found headache 
disorder in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the appellant's claim 
for entitlement to service connection for headaches.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided an SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


